Title: To John Adams from François Adriaan Van der Kemp, 3 October 1801
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarneveld 3 oct. 1801.

The favour of your Letter of 20 Aug—with which I was so unexpected honoured—procured me a delightful pleasure in renewing your kind assurances of esteem, and opening a new field for my instruction—I am only grieved, that it is beyond my power—to make some equivalent return, and discharge a part of the obligations you have laid me under.
I should sooner have acquitted meself of the duty of a rescription, had I not been intimidated with the apprehension of abusing your condescending correspondence and the moment, that was devoted to its performance, was again prorogued bÿ an unevitable perusal of Oriental Literature—received from Europe.
Accept Sir! my warmest gratitude for your intended politeness to Col. Lincklaen—I know, he would be his deserving it, have discharged a part of my obligation, and am assured, that he will be exceedingly sorry; that an imperious necessity of promoting the intrësts of his Employers (Dutch Gentlemen—intrested in the Canals) obliged him to unrelented journeys—through N. England, and deprived him through these means, of the opportunity of paying the tribute of his personal respect and attachment to his late President. I am informed he is returned home, and expect soon a line of him.
I congratulate you Sir! with the safe arrival of your Hon. Son and familÿ—Luzac’s encomium’s made me respect Him—the Prussian treaty corroborated my frend’s opinion—and I hope—your glorious days may be so long protracted—that He—pressing the footsteps of his father—maÿ fill the highest office of our countrÿ—without lounging for or fearing to accept it.
With respect to my cursory Lucubrations I am already paid above my expectations—and the utmost that I request is, that you will be so obliging—to mark in them the week places—when I will trÿ—instructed by your farther considerations, to give them—by an accurate revision, a greater degree of perfection—I have a supply of materials at hand—but him—cui curta Domi supellex—is left but little time for Philosophical researches—
The Chanc. send me a polite but general answer before his departure—offering a more circumstantial—when he shall be in France—more at his ease! He communicated a small note of Pres. Jefferson to him approving the authors exertions “showing a great deal of reading and observation, and having properly estimated some of M. D Buston unphilosophical but eloquent Dissertations!”—
I do not scruple, to confess my ignorance, with respect to the best authors on the generation of shell-fish. There are manÿ valuable productions in respect to it in the Dutch language—which I have perused—when in Europe—of the English I have only seen Woodward’s, who dived deep in this matter, and small partial publications—more is there to be found among the French.—I remember valuable diss. in the Mem: des acad. des Scienc. Bouguer’s sentiments are preserved in the Bibl. vais. 1730—and many curious facts have been resembled in the Mem: Phys. de mr de Grignon—’Tis here—as in other parts—more my office, to request information, than to administer it—and you wish not to see my wrecked on the rocks of a vain arrogance, in assuming the air of a connoisseur, when I scarce am acquainted with a part of a vocabulary of this Science.
I can not yet coïncide with your opinion of the formation of the shells—though it struck me by its novelty, and was highly applauded by my frend Mappa, who imagined to have observed similar Phenomena’s in the Eastern-Asiatic seas and considered the various species of foam—floating on the waves—as a preparatory matter for shells and crustaceous fishes—but I apprehend—that the name of Adams influences perhaps too much my ingenious frends—and iterated experiments—more than doubtful observations would be required by me—befor I was persuaded—which however may be, when you, as you promised, can get leisure to favour me with the reason of your conjectures.
With regard to Buston’s molecules—my cousin J. T. v. dkemp. has tried to cloath this opinion in a more Philosophical garb in a Phys. Diss. Diss. Medica exhibens cogitationes Physiologicas de vita et vivificatione materiae humanum corpus constituentis Edinburg. 1782. He is one of the most excentric genius—I have been acquainted with—of an uncommon penetration—instructed in all solid learning—acquainted with ancient and Modern Literature thoroughly—with a stupendous memorÿ, in a word—with most eminent mental parts—He was till 1775 a captain under the stadholders guards—(Dragons) when he had published some of his Metaphysical works—left the service—went to England—Scotland—and returned an eminent Physician, and followed this practice several years in Holland with uncommon success—and went—at last in 1799 as a British Missionarÿ to preach the gospel to the Indians!!
Had Buston been acquainted with this singular man’s Metaphysics—he would have farther embellished his theorÿ—
Confident, that you are not displeased with my making use of the priviledge of your correspondence, it is with a peculiar satisfaction that I assure you—to remain with the highest considerations of respect and sincere attachment / Dear Sir! / Your most humble and obliged st.

Fr. Adr. van derkemp.